PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/568,128
Filing Date: 20 Oct 2017
Appellant(s): REED et al.



__________________
Trevor T. Graves
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/30.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/30/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. US 2014/0023507 (“Smith”).
Smith discloses:
12.	A system for regulating an environmental condition in a space, comprising:

a ceiling fan for regulating the environmental condition of the space (e.g., Figs. 2, 7, 13 #42,50: fan blades 50 attaches to mounting members 42); and
a controller (e.g., Fig. 7 #90) adapted for controlling the fan based on the sensed condition (e.g., [0057], [0083]: “The temperature difference may be used to control fan in response to the temperature difference”).  
13.	The system of claim 12, wherein the sensor comprises a temperature sensor (e.g., [0057], [0083]).  
14.	The system of claim 12, wherein the light fixture is physically connected to the fan (e.g., Figs. 2, 7, and 13).  
15.	The system of claim 12, wherein the fan is part of a heating, ventilating, or air conditioning unit (e.g., Fig. 7: the fan of Fig. 7 can be consider a “ventilating unit”).  
17.	The system of claim 12, wherein the controller is a central controller for controlling a plurality of devices (e.g., [0083], [0115]: “commands may thus be communicated one way or both ways between fan system and an HVAC control system”, the control module 90 controls the fan and the HVAC).  
the control module 90 is separate from the temperature sensor).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio JP 07-245013-A in view of Smith et al. US 2014/0023507 (“Smith”).
Nishio (see machine translation) discloses:
1.	A system for controlling a heating, ventilating, or air conditioning unit associated with the space, comprising:
a light fixture (e.g., Fig. 1 #20, [0008]: “lighting fixture unit”) adapted for mounting to a ceiling (e.g., Fig. 1 #3: “ceiling”) within the space (e.g., Fig. 1 #2: “living space”), the light fixture including at least one sensor for sensing a condition in the space (e.g., Fig. 1 #31, [0008]: “temperature sensor device 31 is part of the lighting fixture unit 20”); 
a controller (e.g., [0016]: “predetermined control device, such as home automation”) adapted for controlling the heating, ventilating, or air conditioning unit (e.g., Fig. 1 #9: “air conditioner unit”) based on the sensed condition (e.g., [0016]: “The ambient temperature 

3.	The system of claim 1, wherein the controller is a central controller for controlling a plurality of devices besides the light fixture (e.g., [0016]: “predetermined control device, such as home automation”).  
4.	The system of claim 3, wherein the central controller does not include a temperature sensor (e.g., [0016]: “predetermined control device, such as home automation”).  
7.	A system for regulating an environmental condition in a space, comprising:
a light fixture (e.g., Fig. 1 #20: “lighting fixture unit”) adapted for mounting to a ceiling (e.g., Fig. 1 #3: “ceiling”) in the space (e.g., Fig. 1 #2: “living space”), the light fixture including at least one sensor for sensing a condition in the space (e.g., Fig. 1 #31, [0008]: “temperature sensor device 31 is part of the lighting fixture unit 20”);
a heating, ventilating, or air conditioning unit for regulating the environmental condition of the space (e.g., Fig. 1 #9: “air conditioner unit”);
a controller (e.g., [0016]: “predetermined control device, such as home automation”)  adapted for controlling the heating, ventilating, or air conditioning unit (e.g., Fig. 1 #9: “air conditioner unit”) based on the sensed condition (e.g., [0016]: “The ambient temperature detected by the temperature detection means may be output to a predetermined control 

9.	The system of claim 7, wherein the controller is a central controller for controlling a plurality of devices (e.g., [0016]: “predetermined control device, such as home automation”).   
10.	The system of claim 9, wherein the central controller does not include a temperature sensor (e.g., [0016]: “predetermined control device, such as home automation”).  

Nishio discloses an HVAC unit being controlled by the controller based on the sensed condition, but does not explicitly disclose a ceiling fan adapted for being controlled by the controller based on the sensed condition, as recited in claims 1 and 7.
Smith discloses a ceiling fan (e.g., Figs. 2, 7, 13 #42,50: fan blades 50 attaches to mounting members 42) adapted for being controlled by a controller (e.g., Fig. 7 #90) based on a sensed condition (e.g., [0057], [0083]).
Nishio and Smith are analogous are since both pertain to controlling the environment of a space based on a sensed condition.  Nishio controls the environment with an HVAC unit and Smith controls the environment with a ceiling fan.  And both use sensors contained within light fixtures to sense the condition (e.g., temperature condition).  The ceiling fan of Smith is an 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system for controlling an HVAC unit of Nishio to further include control of a ceiling fan, as taught by Smith. 
One would have been motivated to make such a modification due to the advantages of a ceiling fan with respect to an HVAC unit.  For example, a ceiling fan allows for localized cooling of an individual room, whereas an HVAC unit typically cools an entire building.  Also, use of a ceiling fan can help to reduce the amount of time that an HVAC unit is needed to operate, and/or increase the setpoint temperature that an HVAC unit is allowed to operate at, thus saving on overall energy costs.
Further, Smith teaches that a ceiling fan can help to correct a stratification condition or undesirable temperature distribution (e.g., [0083]).  For example, if the temperature disparity between the floor and ceiling passes a threshold, the speed of the ceiling fan may be automatically increased (e.g., [0083]).  Sometimes stratification conditions can occur in rooms of buildings that employ HVAC units (e.g., as in Nishio) depending on the location of the room within the building and the location of the return vents within the room (e.g., return vent located near the ceiling vs. the floor).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio as modified by Smith as applied to claims 1 and 7 above, and further in view of Helt US 2005/0150238.

2.	The system of claim 1, wherein the heating, ventilating or air conditioning unit comprises a fan (e.g., [0016]: “air conditioner body”, air conditioners inherently comprise fans/blowers), the sensor comprises a temperature sensor (e.g., Fig. 1 #31, [0008]: “temperature sensor device 31 is part of the lighting fixture unit 20”)
8.	The system of claim 7, wherein the heating, ventilating or air conditioning unit comprises a fan (e.g., [0016]: “air conditioner body”, air conditioners inherently have fans), and the sensor comprises a temperature sensor (e.g., Fig. 1 #31: “temperature sensor device”) 
Nishio (as modified by Smith) does not explicitly disclose that the speed of the HVAC fan is regulated based on the sensed temperature.
Helt discloses a controller adapted for regulating the speed of an HVAC fan based on a sensed temperature (e.g., [0018]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nishio and Smith with Helt since Helt teaches that controlling airflow rates in air conditioning systems helps to improve system operating efficiency and reduce discomfort (e.g., [0003]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2014/0023507 (“Smith”) in view of Nishio JP 07-245013-A (“Nishio”).
Smith discloses:

While Smith discloses an HVAC unit adapted for being controlled by control module 90 as noted above (e.g., [0083], [0115]: “commands may thus be communicated one way or both ways between fan system and an HVAC control system”), Smith does not explicitly disclose that the HVAC unit is controlled based on the sensed condition, as recited in claim 16.
Nishio discloses controlling a HVAC unit based on a sensed temperature condition detected at a lighting fixture (e.g., [0016]: “The ambient temperature detected by the temperature detection means may be output to a predetermined control device, such as home automation, via an output device, and an air-conditioning command based on the ambient temperature may be transmitted from the control device to the air conditioner body”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Smith with Nishio since Nishio teaches that a temperature sensor installed in a lighting fixture enables control of an air conditioner based on the temperature in a central part of the living space, without impairing the beauty of the living space (e.g., [0003]). 

(2) Response to Argument
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive.

A.  Claims 12-15, 17, and 18 Are Anticipated by Smith
Regarding claim 12, Appellant associates the lights 100 of Smith with the claimed “light fixture”.  However, this is not the exact association made in the Final Office Action.  Rather, the Final Office Action associated the combination of elements 28, 74, 80, 100, 104, 202, and 206 (Figs. 2, 7, and 13 of Smith) with the claimed “light fixture”.  Therefore, the temperature sensors secured to platform 80 are included in the light fixture of Smith.

Appellant Argument:
Examiner’s position ignores that the only sensors mentioned in Smith are either located in the fan, i.e., “on the platform” or near the floor.  Thus, the Examiner can only properly rely upon the platform as the claimed light fixture, which it is not, as evidenced by Smith expressly describing lights 100.
Examiner Response:
Examiner did not ignore this fact.  The Final Office Action clearly relies on the fact that the temperature sensor is located on platform 80 (see pg. 4 lines 13-16 of Final Office Action mailed 07/30/20).  Therefore, it is unclear why Appellant is asserting that Examiner can only properly rely upon the platform 80 as the claimed light fixture.  
Examiner has relied upon the combination of the hanging fixture (28), bottom end (74) of sleeve (70), platform (80), lights (100), bolt (104), cable (202) and anchor (206) as the claimed “light fixture”.  Therefore, the platform 80 forms part of the light fixture, but it does not have to be the whole light fixture as asserted by Appellant.

Appellant Argument:
Even if the platform qualified as the claimed light fixture (which is not conceded), the platform is not adapted for mounting to a ceiling as required by claim 1 (“a light fixture adapted for mounting to a ceiling within the space”).  Instead, the platform (80) is secured to the hollow inner stationary sleeve (70) below the hub (40).
Examiner Response:
Again, Examiner has not relied upon the platform 80 per se as reading on the claimed light fixture, so this is a moot point.  Rather, the platform 80 forms part of the overall claimed light fixture.  Examiner has relied upon the combination of the hanging fixture (28), bottom end (74) of sleeve (70), platform (80), lights (100), bolt (104), cable (202) and anchor (206) as the claimed light fixture.  The cable 202 and anchor 206 are adapted for mounting the light fixture to the ceiling.
In summary, and to reiterate, Examiner has relied upon the combination of the hanging fixture (28), bottom end (74) of sleeve (70), platform (80), lights (100), bolt (104), cable (202) and anchor (206) as the claimed “light fixture”.  Appellant has not provided a cogent argument as to why it is not feasible for Examiner to map this combination of elements to the claimed “light fixture”.

Appellant Argument:
For example, with respect to claim 17, the Examiner contends that Smith discloses that the controller is a central controller for controlling a plurality of devices.  However, the control module 90 in Smith does not qualify as the claimed controller adapted for controlling the 
Examiner Response:
Claim 17 does not recite controlling the heating, ventilating, or air conditioning unit based on a sensed condition (emphasis added), so Appellant’s point here is moot.  

Appellant Argument:
Appellant emphasizes that no reference is made to controlling the HVAC system based upon a sensed condition, nor is any reference made to any conditions upon which the HVAC will be controlled in Smith.
Examiner Response:
Again, claim 17 does not even recite controlling the HVAC system based upon a sensed condition (emphasis added), nor does claim 17 recite or require any conditions upon which the HVAC will be controlled.  Claim 17 merely recites “wherein the controller is a central controller for controlling a plurality of devices”.  And Smith discloses that “commands may thus be communicated one way or both ways between the fan system and an HVAC control system” (paragraph [0115]).  Therefore, the central controller 90 of Smith (Fig. 7) clearly controls a plurality of devices as required by claim 17 (e.g., both the ceiling fan and the external HVAC system).

Appellant Argument:

Examiner Response:
There is nothing inconsistent about Examiner’s rejection of claim 12 and claim 18.  The controller 90 and the platform 80 (which contains the temperature sensor) are clearly separate components (see Fig. 7 of Smith).  Therefore, the controller 90 does not include temperature sensor on the platform 80, and the claim limitation is met.  This is not inconsistent with the rejection of claim 12, nor is it even clear how this is relevant to the rejection of claim 12.
To reiterate with respect to claim 12 though, Examiner relied upon the combination of the hanging fixture (28), bottom end (74) of sleeve (70), platform (80), lights (100), bolt (104), cable (202) and anchor (206) as reading on the claimed “light fixture”.  So, under this interpretation for claim 12, the controller 90 is separate from the light fixture (which includes the platform 80 containing the temperature sensor).  And, under the interpretation of claim 12, the controller 90 is separate from the platform 80 containing the temperature sensor.  Therefore, the rejection of claim 18 is consistent with the rejection of claim 12.

B.  Claims 1-4, 7-10 and 16 Are Obvious over the Cited References

Appellant Argument:
In other words, the Examiner merely points to one reference for disclosing that a HVAC unit may be controlled based on a sensed condition (Nishio) and another reference for disclosing that a ceiling fan may be controlled based on a sensed condition (Smith).  However, Appellant emphasizes that the cited references either alone or in combination fail to even remotely contemplate a controller controlling both the HVAC unit and the ceiling fan based on the sensed condition.
Examiner Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nishio teaches a controller controlling an HVAC unit based on a sensed condition and Smith teaches a controller controlling a ceiling fan based on a sensed condition.  Appellant admits this much above, but then contends with no further explanation that the combination of Nishio and Smith would somehow not teach a controller controlling both the HVAC unit and the ceiling fan based on the sensed condition.


Appellant Argument:
A prima facie case of obviousness is lacking because the Examiner fails to provide any reason based on a rational underpinning for modifying the Nishio reference to utilize a ceiling fan adapted for being controlled by the controller based on the sensed condition. Indeed, it is merely stated that it would be obvious because a skilled artisan would have been motivated to do so in order to allow for localized cooling of an individual room, save on energy costs and/or correct a stratification condition or undesirable temperature distribution.
Appellant highlights that this unsupported conclusion does not qualify as an articulated reason for combining the references and it does not establish a prima facie case of obviousness because it would not lead a skilled artisan to modify Nishio and arrive at the claimed invention. Instead, the Examiner merely speculates about a purported advantage of adding a separate fan to the HVAC system disclosed in Nishio. Importantly, the Examiner ignores that Nishio is completely silent regarding localized cooling and correcting stratification conditions or temperature distributions.
Examiner Response:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, one would have been motivated to make such a modification due to the advantages of a ceiling fan with respect to an HVAC unit.  For example, a ceiling fan allows for localized cooling of an individual room, whereas an HVAC unit typically cools an entire building.  Also, use of a ceiling fan can help to reduce the amount of time that an HVAC unit is needed to operate, and/or increase the setpoint temperature that an HVAC unit is allowed to operate at, thus saving on overall energy costs.
Further, Smith teaches that a ceiling fan can help to correct a stratification condition or undesirable temperature distribution (e.g., [0083]).  For example, if the temperature disparity between the floor and ceiling passes a threshold, the speed of the ceiling fan may be automatically increased (e.g., [0083]).  Sometimes stratification conditions can occur in rooms of buildings that employ HVAC units (e.g., as in Nishio) depending on the location of the room within the building and the location of the return vents within the room (e.g., return vent located near the ceiling vs. the floor).
It does not matter if primary reference Nishio is silent regarding localized cooling and correcting stratification conditions or temperature distributions.  As noted above, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found 

Appellant’s Argument:
Regarding claims 2 and 8, the Examiner’s position is nothing more than the “mere showing” that certain features may be found in disparate references, without providing any reason for making the combination.  
Examiner’s Response:
Examiner did provide reasoning in the Final Office Action for making the combination (see page 10).  Specifically, Examiner stated that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nishio and Smith with Helt since Helt teaches that controlling airflow rates in air conditioning systems helps to improve system operating efficiency and reduce discomfort (e.g., [0003] of Helt).
As noted above, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, the teaching, suggestion, or motivation is found in secondary reference Helt.

Appellant’s Argument:

Examiner Response:
Appellant mischaracterizes Examiner’s position as the Final Office Action mailed 07/30/20 does not even make mention of dome 110.  Therefore, Appellant’s argument here is moot.  Even if Examiner had taken this position though, Examiner’s response from claim 18 still applies.  That is, the controller 90 and the platform 80 (which contains the temperature sensor) are clearly separate components (see Fig. 7 of Smith), whether they are both inside the dome 110 or not.  Therefore, the controller 90 does not include temperature sensor on the platform 80, and the claim limitation is met.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
Conferees:
/RYAN M STIGLIC/Primary Examiner 
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.